UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA F I L E D

APR 2 1 2011

) c°@'.‘fr'l‘.»; l’.;?ih‘§'%l's'?f¢§‘£ 5?'&'§'»?,'3§§@’3
Morris Speight, Jr., )
Plaintiff, j

v. j Civil Action No. 10-2333 (UNA)
Ms. Ward et al., j
Defendants. j
)
MEMORANDUM OPINION

This matter is before the Court on review of the plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the complaint will
be dismissed for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring the
court to dismiss an action "at any time" it determines that subject matter jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

The plaintiff is an imnate at the District of Columbia’s Central Detention Facility
("CDF"). He sues two CDF employees for allegedly refusing to allow him use of the law library.
The plaintiff alleges that in October 201 O, he "was granted a court order by the Honorable Judge

Milliken" of the Superior Court of the District of Columbia, presumably concerning the plaintiff

having access to the law library. Complaint for Violation of Civil Rights at 5. Although he has
neither provided the order to this Court nor stated its content, the plaintiff claims that the
defendants "disrespected" him and Judge Milliken "by not allowing [him] law library services
threw [sic] the Honorable Judge Milliken’s court order." Ia'. The plaintiff wants "the
Govemment to frre" the defendants and to replace them with "someone who do [sic] not mine
[sic] helping the inmates [at CDF], and to allow [him] to use the law library for an hour Monday
threw [sic] Thursday . . . ." Id. The complaint neither presents a federal question nor provides a

basis for diversity jurisdiction. lt therefore will be dismissed. A separate Order accompanies this

‘ j
Unft€d States District Judge

Memorandum Opinion.

DATE:April  ,2011